Exhibit 99.1 FOR IMMEDIATE RELEASE For additional information please contact: Investor Relations Adrián de los Santos adelossantos@axtel.com.mx San Pedro Garza García, México, July 18, 2007 - Axtel, S.A.B. de C.V. (“AXTEL”), a leading Mexican fixed-line integrated telecommunications company, announced today its unaudited second quarter results ended June 30, 2007. Figures in this release are based on Mexican GAAP, stated in constant pesos (Ps.) as of June 30, 2007. Comparisons in pesos are in real terms, that is, adjusted for inflation. Highlights: · AXTEL's geographic expansion continued during the quarter, with operations commencing in Morelia, Merida and Xalapa, reaching twenty-two cities with integrated voice, data and Internet services. · Adjusted EBITDA Margin expansion of approximately 300 bps versus the previous quarter as a result of continued operational efficiencies. · The continued growth of Adjusted EBITDA, as well as reduced debt levels during the quarter, improved AXTEL's total debt and net debt to run-rate Adjusted EBITDA ratios to 1.9x and 1.6x, respectively. Revenues from operations Revenues from operations increased to Ps. 3,017.0 million in the second quarter of year 2007 from Ps. 1,462.4 million for the same period in 2006, an increase of Ps. 1,554.6 million, or 106%. Revenues from operations totaled Ps. 9,566.6 million in the twelve-month period ended June 30, 2007, compared to Ps. 5,533.4 million in the same period in 2006, an increase of Ps. 4,033.2 million, or 73%. We derived our revenues from the following sources: Local services.Local service revenues contributed43% of total revenues during the second quarter, compared to 71% in the second quarter of 2006. The 24% growth reported in the second quarter of 2007 versus the same quarter of 2006 is explained by significant increases in monthly rents, cellular revenues and measured service revenues. For the twelve-month period ended June 30, 2007, revenues from local services totaled Ps. 4,715.7 million, an annual increase of Ps. 797.2 million, or 20%, from Ps. 3,918.5 million recorded in the same period in 2006. Monthly rents represented 44% of local revenues during the twelve-month period ended June 30, 2007. Long distance services.Long distance service revenues totaled Ps. 406.1 million in the quarter ending June 30, 2007, representing an increase of Ps. 280.3 million or 223%, from Ps. 125.7 million in the same quarter in 2006. For the twelve month period ended June 30, 2007, long distance services grew to Ps. 1,125.5 million from Ps. 480.1 million recorded in the same period in 2006, an increase of Ps. 645.4 million or 134%. Data & Network.Driven by managed Internet services and virtual private networks, data and network revenues grew to Ps. 608.4 million for the three-month period ended June 30, 2007, compared to Ps. 66.9 million in the same period in 2006, an increase of Ps. 541.6 million. Managed Internet and virtual private networks represented 89% of data & network revenues during the quarter. For the twelve month period ended June 30, 2007, data and network services revenues totaled Ps. 1,527.2 million from Ps. 237.5 million recorded in the same period in 2006, an increase of Ps. 1,289.7 million. International traffic.In the second quarter of 2007, International traffic revenues totaled Ps. 319.9 million, an increase of Ps. 198.5 million or 164% versus results for the same quarter of 2006. For the twelve month period ended June 30, 2007, international traffic revenues grew to Ps. 902.6 million from Ps. 478.5 million registered in the same period in 2006, an increase of Ps. 424.1 million or 89%. Other services.
